Citation Nr: 1643475	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-11 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  The Veteran died in February 2011.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In October 2013, the Appellant testified at a Travel Board hearing before the undersigned.  A transcript of the proceeding has been associated with the record.

In April 2015, the Board denied the issue of entitlement to DIC based on service connection for the cause of the Veteran's death.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court granted the Joint Motion for Remand (JMR), which vacated and remanded the Board's April 2015 denial of the issue of entitlement to DIC based on service connection for the cause of the Veteran's death.

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran died in February 2011.  His death certificate indicates that the immediate cause of death was hanging due to suicide.  At the time of his death, he was service-connected for non-Hodgkin's lymphoma, bilateral tinnitus, and a bilateral hearing loss disability.  The Appellant contends that the Veteran's depression was caused by his service-connected non-Hodgkin's Lymphoma.

The August 2016 JMR found that the April 2013 VA medical opinion was inadequate because it did not discuss the lay evidence provided by the Appellant.  Specifically, the VA examiner did not address the Appellant's contention that the Veteran developed depression after finding out he had non-Hodgkin's Lymphoma and that he entered into a "downward spiral."  Additionally, the VA examiner failed to provide an adequate rationale for why it was less likely than not that the Veteran's depression was caused or aggravated by his non-Hodgkin's lymphoma.  In this regard, the VA examiner did not address the lay evidence of record suggesting that the Veteran was fearful of his cancer returning and that he was afraid that his non-Hodgkin's Lymphoma was not gone.  During the October 2013 hearing, the Appellant testified that the Veteran did not believe that his cancer treatment had been successful and that he believed that he was dying.  May 2008 VA treatment records indicated that the Veteran had difficulty sleeping and worried about death after his non-Hodgkin's lymphoma was in remission.  The VA examiner noted that the Veteran's initial diagnosis of depression was in December 2010, but did not discuss the prior May 2008 diagnosis of adjustment disorder with anxious mood in his opinion.


Accordingly, the case is REMANDED for the following actions:

1. Obtain an opinion from an appropriate medical professional concerning whether there is a relationship between the Veteran's death from hanging due to suicide and his service-connected non-Hodgkin's lymphoma.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's service-connected non-Hodgkin's lymphoma substantially or materially contributed to his death.  

In forming the opinion, the examiner must:  

(1) address the October 2013 hearing testimony that the Veteran did not believe that his cancer treatment had been successful and that he believed that he was dying, and 

(2)  address the May 2008 VA treatment records indicating that the Veteran had difficulty sleeping and worried about death after his non-Hodgkin's lymphoma was in remission, and was diagnosed with adjustment disorder with anxiety.  

A complete rationale should be provided for the opinion expressed by the examiner.  

2.  After completion of the above development, the Appellant's claim should be re-adjudicated.  If the determination remains unfavorable, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




